ORDER

PER CURIAM.
Defendant appeals after his conviction by a jury of one count of second degree murder, Section 565.021, RSMo 1986, and one count of armed criminal action, Section 571.015, RSMo 1986. Defendant failed to address any points on appeal to his direct appeal. Therefore, that appeal is considered abandoned. State v. Brooks, 916 S.W.2d 454, 455 (Mo.App. E.D.1996).Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. We affirm. We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).